DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6–9 are objected to because of the following informalities:
For clarity, claim 6 should be amended to recite, “wherein at least one protrusion boss that either protrudes toward the opening, or is disposed in the opening, is disposed on the heater.
Claims 7–9 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites that “the heater case is directed toward a space between the base and the tank case in a horizontal direction.” The Office has looked for this feature in the figures, but is unable to properly discern it. This language is only replicated in para. 326 of the submitted specification, with no additional commentary. The base (100), best shown in fig. 9, adopts a generally horizontal arrangement, while fig. 3 best shows heater case 113 and tank case 149. While the Office sees a horizontal difference between the heater case and the tank case, the Office cannot see how what is shown qualifies as any horizontal direction between the heater case and the base. Applicant may either amend the claim, or provide an explanation. The Office will examine the claim ignoring the base-related limitation.
Claim 4 ends by reciting, “wherein the thermostat is positioned closer to an outlet of an inlet and the outlet of the heater.” Claim 9 uses similar language. The end of the passage is clearly incomprehensible. The outlet and inlet should be explained in the claim, and the claim should clearly explain that the thermostat or protrusion boss is positioned closer to one or more of these elements compared to some other element, as that sort of relativity is necessary to gauge closeness. Additionally, “the outlet of the heater” in claim 4 has insufficient antecedent basis.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Pub. 2018/0016531).
Claim 1: Park discloses a beverage maker (title, “Beer Maker”), comprising:
a base (100);
a fermentation module (1, 10) disposed on the base;
a heater (53) configured to heat fluid supplied to the fermentation module (via 5, 51); and
a heater case (106) disposed on the base (para. 246, “disposed at the base 100”), the heater case being configured to accommodate the heater so as to allow the heater to be spaced upward from the base (see 53 spaced from 100 at least partially by virtue of 106 in figs. 2 and 3).
Claim 2: Park discloses a tank (51) in which the fluid supplied to the fermentation module is stored; and
a tank case (water tank protector 107) configured to accommodate the tank, wherein the heater case supports the tank case (cf. figs. 2 and 3).
Claim 4: Park discloses a thermostat (57) configured to adjust a fluid supply temperature (see para. 347) is connected to the heater (ibid., and see fig. 1), and wherein the thermostat is accommodated in the heater case (see 53 in fig. 3, and 106 in fig. 2), wherein the thermostat is positioned closer to an outlet of an inlet and the outlet of the heater (see the § 112(b) rejection above, but also see fig. 1).
Claim 15: Park discloses a beverage maker (title, “Beer Maker”), comprising:
a base (100);
a fermentation module (1, 10) disposed on the base;
a pump (52) configured to supply fluid within a tank (51) to the fermentation module;
a heater (53) configured to heat the fluid pumped by the pump; and
a heater case (106) configured to accommodate the heater, wherein the heater case extends lengthwise vertically (see fig. 2), and wherein a lower end of the heater case is coupled to the base (para. 246, “disposed at the base 100”) and to a tank case (107) in which the tank is accommodated.  
Claim 16: Park discloses an ingredient supplier (3) configured to supply an ingredient for making a beverage to the fermentation module, wherein the heater case is spaced downward from the ingredient supplier (ascertainable from fig. 2).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park.
Claims 2 and 3: Park discloses a tank (51) in which the fluid supplied to the fermentation module is stored.
Park does not disclose, in total, a tank case configured to accommodate the tank, wherein the heater case supports the tank case, and wherein the heater case is directed toward a space between the base and the tank case in a horizontal direction.  
However, a tank case of this sort would simply have a concentric relationship. Park discloses such a concentric relationship with its body 1, which has an inner vessel 12 (analogous to the tank) surrounded by an inner housing 102 (analogous to the claimed tank case) and then by an outer cover 104 (analogous to the claimed heater case). It would have been obvious to adopt such an arrangement for the tank, by adding a tank case, supported by the heater case given its proximity, between the heater case and the tank, to provide increased protection and thermal insulation.
Claim 5: Park discloses an opening that faces a space between the base and the heater being defined in the heater case (see the space between 100 and 53 in fig. 3).
Park does not explicitly disclose at least one of a channel connected to the heater or a wire connected to the heater passes through the opening.
However, given fluid connections to heater 53 from nearby pump 52, and from heater 53 to nearby ingredient supplying device 3, it would have been obvious to one of ordinary skill in the art to run a channel connected to heater 53 within that space.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Raignau (US Pat. 1,386,607).
Park discloses the heater comprising:
a housing accommodated in the heater case (visible with 53 in fig. 3);
an inner passage provided in the housing (clearly suggested with 53 in fig. 3 given that this heats fluid);
an inlet configured to communicate with the inner passage (an inlet necessary and inherent with, e.g., 55 before 53 shown in fig. 1); and
an outlet configured to communicate with the inner passage (again, an outlet necessary and inherent with 2 or 2A after 53 shown in fig. 1).
Park does not disclose that the outlet is spaced apart from the inlet and disposed in a straight line with the inlet. Park does not illuminate on the specific details of its heater 53.
However, it would have been obvious to one of ordinary skill in the art to place the inlet and outlet apart and in a straight line as one of numerous possible arrangement suitable for transferring water to, through, and out of the heater. Raignau shows a known prior art example where this arrangement is adopted (inlet 4, outlet 5, see figs. 1 and 3).

Allowable Subject Matter
Claims 17–20 are allowed.
Claims 10–13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
All of claims 6–9 would be allowable if rewritten to overcome the objections, as well as rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, although using protrusion bosses to connect elements (including heaters) is known, there would be no reason to place an opening on the element of Park cited as the heater case (106). This makes sense considering that Applicant’s disclosure makes clear that its conception of the heater case is fairly different from Park’s.
Regarding claim 10, there does not seem to be any particular reason for creating a recess on the heater of Park to attach any fuse bracket. The same essential reasoning applies to claims 13 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761